Citation Nr: 0330917	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  97-32 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to a compensable rating for the service-
connected residuals of a right scapula fracture.

4.  Entitlement to a compensable rating for the service-
connected low back disability.

5.  Entitlement to a compensable rating for the service-
connected left knee disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel



 
REMAND

On October 16, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded 
the orthopedic examinations described below.  Send 
the claims folder to the examiner(s) for review.
Left Shoulder Examination
The examiner should elicit a complete history of 
the veteran's claimed left shoulder disability.  
All indicated studies, to include X-rays, should 
be conducted.
The examiner should identify each currently 
present abnormality of the veteran's left 
shoulder.  Based upon the claims folder review and 
the examination results, the examiner should 
provide an opinion as to whether it is at least as 
likely as not that any currently present left 
shoulder disability is etiologically related to 
the veteran's service.  The rationale for each 
opinion expressed should also be provided.
Right Knee Examination
The examiner should elicit a complete history of 
the veteran's claimed right knee disability.  
All indicated studies, to include X-rays, should 
be conducted.
The examiner should identify each currently 
present abnormality of the veteran's right knee.  
Based upon the claims folder review and the 
examination results, the examiner should provide 
an opinion as to whether it is at least as likely 
as not that any currently present right knee 
disability is etiologically related to the 
veteran's service.  The rationale for each opinion 
expressed should also be provided.

Right Shoulder, Left Knee and Low Back 
Examinations
Any indicated studies, including X-ray studies and 
range of motion testing in degrees, should be 
conducted.  The results of any tests performed 
should be reported in detail for each joint or 
group of joints.

Complete histories of the veteran's disabilities 
should be elicited.  The rationale for all 
opinions expressed should be provided in the 
examination report.

a.  Right Shoulder Examination
The examiner should describe all symptomatology 
due to the veteran's service-connected right 
shoulder disability.  In reporting the results of 
range of motion testing, the examiner should 
specifically identify any excursion of motion 
accompanied by pain.  The physician should be 
requested to identify any objective evidence of 
pain and to assess the extent of any pain.  

Tests of joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and excess 
fatigability on use should be described.  To the 
extent possible the functional impairment due to 
incoordination, weakened movement and excess 
fatigability should be assessed in terms of 
additional degrees of limitation of motion.

The examiner should also express an opinion 
concerning whether there would be additional 
limits on functional ability on repeated use or 
during flare-ups (if the veteran describes flare-
ups), and, if feasible, express this in terms of 
additional degrees of limitation of motion on 
repeated use or during flare-ups.  If this is not 
feasible, the examiner should so state.

b.  Left Knee Examination
The examiner should describe all symptomatology 
due to the veteran's service-connected left knee 
disability, to specifically include an assessment 
of the degree of severity of any instability or 
subluxation present, and an assessment of the 
frequency of any episodes of locking.  The degree 
of any instability or subluxation assessed should 
be expressed as slight, moderate, or severe.

In reporting the results of range of motion 
testing, the examiner should specifically identify 
any excursion of motion accompanied by pain.  The 
physician should be requested to identify any 
objective evidence of pain and to assess the 
extent of any pain.  

Tests of joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and excess 
fatigability on use should be described.  To the 
extent possible the functional impairment due to 
incoordination, weakened movement and excess 
fatigability should be assessed in terms of 
additional degrees of limitation of motion.

The examiner should also express an opinion 
concerning whether there would be additional 
limits on functional ability on repeated use or 
during flare-ups (if the veteran describes flare-
ups), and, if feasible, express this in terms of 
additional degrees of limitation of motion on 
repeated use or during flare-ups.  If this is not 
feasible, the examiner should so state.

c.  Lumbar Spine Examination
The examiner should describe all symptomatology 
due to the veteran's service-connected low back 
disability.  In reporting the results of range of 
motion testing, the examiner should specifically 
identify any excursion of motion accompanied by 
pain.  The physician should be requested to 
identify any objective evidence of pain and to 
assess the extent of any pain.  

The examiner should specifically address whether 
there is muscle spasm on extreme forward bending; 
loss of lateral spine motion, unilateral, in a 
standing position; listing of the whole spine to 
the opposite side; positive Goldthwait's sign; or 
abnormal mobility on forced motion.

The examiner should specifically identify any 
evidence of neuropathy due to the service-
connected disability, to include reflex changes, 
characteristic pain, and muscle spasm.  Any 
functional impairment of the lower extremities due 
to the disc disease should be identified, and the 
examiner should assess the frequency and duration 
of any attacks of sciatic neuropathy.

Tests of joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and excess 
fatigability on use should be described.  To the 
extent possible the functional impairment due to 
incoordination, weakened movement and excess 
fatigability should be assessed in terms of 
additional degrees of limitation of motion.  

The examiner should also express an opinion 
concerning whether there would be additional 
limits on functional ability on repeated use or 
during flare-ups (if the veteran describes flare-
ups), and, if feasible, express this in terms of 
additional degrees of limitation of motion on 
repeated use or during flare-ups.  If this is not 
feasible, the examiner should so state.  

2.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. GARVIN 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





